Citation Nr: 0300359	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  98-08 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hearing loss 
disability.  

2.  Entitlement to service connection for residuals of a 
right ankle injury.  

3.  Entitlement to service connection for residuals of a 
right wrist sprain.  

4.  Evaluation of tinnitus, currently rated as 10 percent 
disabling.  

5.  Evaluation of left knee chondromalacia, currently 
rated as 0 percent disabling.  

6.  Evaluation of serous otitis media, currently rated as 
0 percent disabling.  

7.  Evaluation of a cyst of the right testicle, currently 
rated as 0 percent disabling.  

8.  Evaluation of lumbosacral strain, currently rated as 0 
percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, associate counsel 


INTRODUCTION

The appellant served on active duty from January 1977 to 
January 1980 and from October 1987 to July 1996.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the New Orleans, 
Louisiana, Department of Veterans Affairs (VA) Regional 
Office (RO).  

This case has previously come before the Board.  In 
January 2001, the Board remanded the case to the RO for 
further development.  That development having been 
completed to the extent possible, the case has been 
returned to the Board.  


FINDINGS OF FACT

1.  The appellant's hearing is normal, bilaterally.

2.  The evidence does not show current residuals from a 
right ankle injury.  

3.  The appellant does not have current residuals of a 
right wrist sprain.  

4.  The appellant is receiving the maximum schedular 
evaluation for tinnitus.

5.  The evidence does not show that tinnitus has in the 
past caused marked interference with his employment, or 
that such has in the past or now requires frequent periods 
of hospitalization rendering impractical the use of the 
regular schedular standards.

6.  Left knee chondromalacia is manifested by pain and 
crepitus on motion.  There is functional impairment.  

7.  The appellant's ears are normal.  

8.  There is no evidence of renal or voiding dysfunction.  
The cyst is tender.  

9.  Lumbosacral strain is manifested by pain in the lumbar 
area, with minimal functional loss.  


CONCLUSIONS OF LAW

1.  Hearing loss disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303 (2002).  

2.  A right ankle disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303 (2002).  

3.  A right wrist disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303 (2002).  

4.  Tinnitus is no more than 10 percent disabling.  38 
U.S.C.A. §§ 1155 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.321, 4.87, Diagnostic Code 6260 (2002).

5.  Left knee chondromalacia is 10 percent disabling.  38 
U.S.C.A. 1155 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5020 (2002).

6.  The criteria for a rating in excess of 0 percent for 
serous otitis media have not have been met.  38 U.S.C.A. 
1155 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Code 6201 (2002).

7.  The criteria for a rating in excess of  0 percent for 
a cyst on the right testicle have not have been met.  38 
U.S.C.A. 1155 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 
4.115b, Diagnostic Code 7529 (2002).

8.  Lumbosacral strain is 10 percent disabling.  38 
U.S.C.A. 1155 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service records reflect that appellant was a 50-calibur 
gunner during service.  
A December 1976 service entrance examination shows that 
the upper and lower extremities were normal.  

A January 1977 record of treatment notes complaints of 
pain to the right wrist.  The appellant reported that he 
had injured his wrist in physical training.  The 
assessment was pain. 

An October 1979 separation examination report shows that 
the upper and lower extremities were normal.  

An October 1979 service separation examination report 
shows that the upper and lower extremities were normal.   
An audiological evaluation showed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
5
5
10
LEFT
10
20
15
15
25

At 6,000 Hertz the appellant had a 5 decibel threshold in 
the right ear and a 25 decibel threshold in the left ear. 

A treatment record, dated in July 1983, notes complaints 
of trauma to the right lower leg when a compressor carried 
by another man slipped and struck appellant's leg.  The 
assessment was laceration, superficial, right lower leg.  

A June 1984 record of treatment notes that the appellant 
had sprained his ankle playing basketball.  On x-ray 
examination, there was no evidence of acute bony trauma.  
The assessment was right ankle sprain.  In July 1984, the 
appellant complained of right ankle pain after prolonged 
standing and driving.  The assessment was that the ankle 
was not completely healed.  

A November 1984 record of treatment notes complaint of 
right ankle instability.  The examiner noted the 
appellant's report of having sprained his ankle six months 
earlier.  The assessment was mild recurring sprain/strain 
of the right ankle.  

In March 1985, the appellant complained of decreased 
hearing in the right ear for two days.  The assessment was 
cerumen blockage of the right ear canal.  

A June 1985 reenlistment examination report shows that the 
upper and lower extremities were normal. An audiological 
evaluation showed pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
10
LEFT
5
10
10
5
5

At 6,000 Hertz the appellant had a 0 decibel threshold in 
the right ear and a 15 decibel threshold in the left ear.  

A December 1985 record of treatment notes complaints of 
pain in the right wrist after falling on it while playing 
basketball.  X-ray examination of the right wrist in 
December 1985 was normal.  There was no evidence of 
fracture, dislocation, or bone destruction.  The 
assessment was trauma to the right wrist (sprain).  

An April 1986 record of treatment notes that examination 
of the ears was normal.  The examiner stated that there 
was no evidence of current extremity findings despite a 
past history of various joint sprains.  

An October 1987 reenlistment examination report shows that 
the upper and lower extremities were normal.  

An August 1988 record of treatment notes an injury to the 
mid tibia area.  The assessment was 1 cm abrasive 
laceration to the right anterior mid tibia area.  

In December 1988, the assessment was decreased hearing at 
6000 Hertz.  A repeat audiogram later that month showed 
mild improvement at 4000 Hertz.  Some shift to increased 
frequency of 6,000 Hertz was noted.  

In April 1990, the appellant underwent a series of 
audiological evaluations, to include a 15 hours noise free 
evaluation and a 40 hours noise free evaluations.  Pure 
tone thresholds, in decibels, were as follows:

Initial Evaluation




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
         
5
35
LEFT
10
20
20
15
20

At 6,000 Hertz the appellant had a 15 decibel threshold in 
the right ear and a 10 decibel threshold in the left ear. 

15 Hours Noise Free Evaluation




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
5
40
LEFT
5
25
25
15
10

At 6,000 Hertz the appellant had a 20 decibel threshold in 
the right ear and a 25 decibel threshold in the left ear. 

40 Hours Noise Free Evaluation




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
5
40
LEFT
5
20
25
15
15

At 6,000 Hertz the appellant had a 20 decibel threshold in 
each ear. 

Another April 1990 record notes that the appellant showed 
significant hearing loss/threshold shift on monitoring 
audiometry.  The assessment was healthy ears.  A 40 hour 
retest was noted to show significant threshold shift.  

A June 1993 report of examination shows that the upper and 
lower extremities were normal.  On the accompanying report 
of medical history, he indicated that he had or had had 
hearing loss.  

A June 1993 report notes that the appellant presented for 
a 15 hours noise free audiogram.  The assessment was STS 
(Significant Threshold Shift) probable "NIPT."  The record 
notes that he had had a 15 hours and 40 hours noise free 
test in 1990 with the results the same as currently found.  

In November 1995, the impression was ligamentous injury of 
the right ankle. 

The appellant underwent audiological testing at separation 
in February 1996.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
5
35
LEFT
10
25
30
20
25

At 6,000 Hertz the appellant had a 20 decibel threshold in 
each ear. 

On VA audiological evaluation in August 1997, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
10
30
LEFT
15
20
20
20
10

Speech audiometry revealed a speech reception threshold of 
15 decibels on the right ear and 17 decibels on the left.  
Discrimination ability was 98 percent correct on the right 
and 98 percent correct on the left.  The appellant 
reported moderate, bilateral, constant, high-pitched 
ringing in his ears.  The diagnosis was normal hearing in 
both ears.  The examiner stated that the audiologic 
results did not indicate an ear or hearing problem that 
required medical follow up.  

On VA examination for ear disease, the appellant reported 
that he was employed as a car salesman.  No use of hearing 
aids or ear drops was noted.  Examination of the ears 
showed external auditory canals were clear and dry and the 
eardrums appeared to be normal.  No evidence of old or 
recent inflammation in either ear was noted.  The 
impression was normal ear exam.  

On VA general medical examination in August 1997, the 
appellant complained of chronic mild low back pain, 
preventing him from jogging and exercising and made worse 
with lifting, bending, or twisting activities.  He stated 
that tinnitus was worse on the right side.  He complained 
of occasional pain from the right testicular cyst, which 
was noted to occur every three to four months and last a 
few minutes in duration.  He complained of recurrent, 
occasional left knee pain in the popliteal area, made 
worse with prolonged walking or jogging.  No history of 
injury or trauma to the left knee was noted.  He denied 
effusion on the left.  

On examination, hearing appeared to be intact to gross 
testing.  Examination of the ears showed that the tympanic 
membranes were intact.  A 1 cm cystic-like mildly tender 
nodule was noted over the right testicle, inferior pole.  
The report of examination notes that there was no evidence 
of disease or injury to the musculoskeletal system.  The 
left knee flexed to 140 degrees and extended to 0 degrees.  
The report of examination notes that the appellant 
demonstrated noticeable pain on duck waddling maneuver.  
McMurray's test of the left knee was normal.  No pain was 
noted on downward compression of the patella of the left 
knee and there was no effusion.  Straight leg raising was 
negative in the left knee.  Neurological examination was 
noted to be completely normal.  Deep tendon reflexes were 
all intact and equal, bilaterally.  The report notes that 
x-ray examination of the left knee was normal.  

Flexion of the lumbosacral spine was to 95 degrees.  
Extension was to 30 degrees.  Lateral flexion was to 40 
degrees, bilaterally.  Bilateral rotation was to 35 
degrees.  X-ray examination of the knees, right ankle, 
right wrist, and lumbosacral spine were noted to be 
normal.  The examiner stated that there were no functional 
defects.  No disease or injury of the musculoskeletal 
system was noted.  The relevant diagnoses were chronic low 
back pain, chondromalacia patella, bilaterally, tinnitus 
in both ears, and right testicular cyst.  

The VA August 1997 for joints examination report notes the 
appellant's history of left knee injury during service.  
The appellant complained that, at times, his left knee 
popped out of place.  He stated that the left knee had 
never locked but that it had given way in July 1997.  He 
complained of pain in the joints with discomfort.  The 
report of examination notes a back injury in 1985.  The 
appellant complained that he had continuous low back pain, 
which was aggravated by walking and driving.  No radiation 
was noted.  

Examination of the right wrist revealed a full range of 
motion, and there was no tenderness or swelling .  X-ray 
examination of the joints of his right wrist showed a 
possible old fracture of the fifth metacarpal.  Otherwise 
it was normal.  He complained of pain in the posterior 
aspect of the ankle. 

Examination of the left knee disclosed a good range of 
motion with some crepitation on motion.  There was no 
ligamentous laxity.  McMurray and Lachman tests were 
negative.  A drawer sign was noted.  There was no medial 
lateral collateral ligamentous laxity.  There was no 
swelling and no deformity of the left knee.

Examination of the back revealed full range of motion in 
the lumbosacral spine.  The report of examination notes 
that his back was somewhat tender in the lower lumbar 
spine.  Straight-leg raising was negative.  Reflexes were 
equal.  There was no atrophy of the calf or thigh.  Motor 
sensation appeared to be intact.  There was no spasm of 
the paraspinous muscles.  There was no deformity. 

Examination of the right ankle revealed that the appellant 
was slightly tender over the lateral side of the right 
ankle.  It was stable to stress and there was normal range 
of motion.  He was able to heel toe walk without 
difficulty.  

The report of examination notes that x-ray examinations of 
the right wrist, left knee, right ankle, and lumbar spine 
were normal.  The relevant diagnoses were resolved sprain 
of the right wrist, left knee is negative, the back has 
mechanical low back pain, and the right ankle is basically 
negative.  

On VA examination for testes in August 1997, his testicles 
were noted to descended and bilaterally and without masses 
on the left.  A 1-cm nodule in the globus minor portion on 
the right testicle was noted to be smooth.  There was no 
hernia.  He had normal voiding pattern, no pyuria, no pain 
with voiding and did not require any incontinent devices 
or appliance.  His testicles were normal, bilaterally, 
with normal consistency other than the 1-cm nodule in the 
globus minor portion to the right epididymis.  The 
impression was left epididymal mass, stable, probably a 
sperm granuloma.  

Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a 
preexisting injury suffered or disease contracted in the 
line of duty.  
38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 2001).  

Where a veteran served for at least 90 days during a 
period of war or after December 31, 1946, and an organic 
disease of the nervous system, such as sensorineural 
hearing loss, becomes manifest to a degree of 10 percent 
within one year from the date of termination of such 
service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of 
such diseases during the period of service.  This is a 
rebuttable presumption.  38 U.S.C.A.  §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(2002).  

Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

The threshold for normal hearing is from 0 to 20 dB, and 
higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

For the purpose of applying VA regulations, impaired 
hearing will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 
3,000 or 4,000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (2002).  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 38 C.F.R. 
Part 4 (2002).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination, 
and endurance.  It is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to all these 
elements.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, 
or associated structures, or to deformity, adhesions, 
defective innervation, or other pathology, or it may be 
due to pain, supported by adequate pathology and evidenced 
by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded 
as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  
The United States Court of Appeals for Veterans Claims 
("Court) has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which 
requires the VA to regard as "seriously disabled" any part 
of the musculoskeletal system that becomes painful on use.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions 
of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The Board noted that the guidance provided by 
the Court in DeLuca must be followed in adjudicating 
claims where a rating under the diagnostic codes governing 
limitation of motion should be considered.

The Board notes that the intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the 
intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-bearing 
and, if possible, with the range of the opposite undamaged 
joint.  38 C.F.R. § 4.59.

In general, all disabilities, including those arising from 
a single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2002).  

Full range of motion in the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II (2002). 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5020 (2002), 
synovitis will be rated on limitation of motion of the 
affected parts, as arthritis, degenerative.  

Diagnostic Code 5003 for degenerative arthritis 
(hypertrophic or osteoarthritis) provides that for 
degenerative arthritis established by X-ray findings, it 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent 
is for application for each such major joint or group of 
minor joints affected by limitation of motion.  Limitation 
of motion must be objectively confirmed by findings such 
as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  

Under Diagnostic Code 5257 provided for other knee 
impairment, when there is recurrent subluxation or lateral 
instability which is severe, 30 percent is assignable; 
when moderate, 20 percent is assignable; or when slight, 
10 percent is assignable.

Pursuant to Diagnostic Code 5261, the maximum 50 percent 
evaluation is warranted when extension of the leg is 
limited to 45 degrees.  A 40 percent evaluation is 
warranted when extension is limited to 30 degrees.  A 30 
percent evaluation is warranted when extension is limited 
to 20 degrees.  A 10 percent evaluation is warranted when 
extension is limited to 10 degrees.  A 0 percent 
evaluation is warranted when extension is limited to 5 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2002).

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, 
etc., on pressure or manipulation, should be carefully 
noted and definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  The intent 
of the schedule is to recognize painful motion with joint 
or periarticular pathology as productive of disability.  
It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Under 38 C.F.R. § 4.87, Diagnostic Code 6201, pertaining 
to chronic nonsuppurative otitis media with effusion 
(serous otitis media)), evaluation is accomplished by 
reference to Diagnostic Code 6100, pertaining to hearing 
impairment.  

Under 38 C.F.R. § 4.115b, Diagnostic Code 7529, benign 
neoplasms of the genitourinary system are to be rated as 
voiding dysfunction or renal dysfuncti0n, whichever is 
predominant, under 38 C.F.R. § 4.115a.  

Sec. 4.115a Ratings of the genitourinary system-- 
dysfunctions.

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these. The following 
section provides descriptions of various levels of 
disability in each of these symptom areas. Where 
diagnostic codes refer the decisionmaker to these specific 
areas of dysfunction, only the predominant area of 
dysfunction shall be considered for rating purposes. Since 
the areas of dysfunction described below do not cover all 
symptoms resulting from genitourinary diseases, specific 
diagnoses may include a description of symptoms assigned 
to that diagnosis.

Renal dysfunction:  Requiring regular dialysis, or 
precluding more than sedentary activity from one of the 
following: persistent edema and albuminuria; or, BUN more 
than 80mg%; or, creatinine more than 8mg%; or, markedly 
decreased function of kidney or other organ systems, 
especially cardiovascular, 100 percent; Persistent edema 
and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 
8mg%; or, generalized poor health characterized by 
lethargy, weakness, anorexia, weight loss, or limitation 
of exertion, 80 percent; Constant albuminuria with some 
edema; or, definite decrease in kidney function; or, 
hypertension at least 40 percent disabling under 
diagnostic code 7101, 60 percent; Albumin constant or 
recurring with hyaline and granular casts or red blood 
cells; or, transient or slight edema or hypertension at 
least 10 percent disabling under diagnostic code 7101, 30 
percent; Albumin and casts with history of acute 
nephritis; or, hypertension non-compensable under 
diagnostic code 7101, 0 percent; Voiding dysfunction:  
Rate particular condition as urine leakage, frequency, or 
obstructed voiding; Continual Urine Leakage, Post Surgical 
Urinary Diversion, Urinary Incontinence, or Stress 
Incontinence:  Requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day, 60 percent;  Requiring the wearing 
of absorbent materials which must be  changed 2 to 4 times 
per day, 40 percent; Requiring the wearing of absorbent 
materials which must be changed less than 2 times per day, 
20 percent; Urinary frequency:  Daytime voiding interval 
less than one hour, or; awakening to void five or more 
times per night, 40 percent; Daytime voiding interval 
between one and two hours, or; awakening to void three to 
four times per night, 20 percent; Daytime voiding interval 
between two and three hours, or; awakening to void two 
times per night, 10 percent; Obstructed voiding:  Urinary 
retention requiring intermittent or continuous 
catheterization, 30 percent; Marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or  combination of the 
following:  1.  Post void residuals greater than 150 cc.  
2.  Uroflowmetry; markedly diminished peak flow rate (less 
than 10 cc/sec).  3.  Recurrent urinary tract infections 
secondary to obstruction.  4.  Stricture disease requiring 
periodic dilatation every 2 to 3 months, 10 percent; 
Obstructive symptomatology with or without stricture 
disease requiring dilatation 1 to 2 times per year, 0 
percent; Urinary tract infection:  Poor renal function: 
Rate as renal dysfunction.  Recurrent symptomatic 
infection requiring drainage/frequent  hospitalization 
(greater than two times/year), and/or requiring continuous 
intensive management, 30 percent;  Long-term drug therapy, 
1-2 hospitalizations per year and/or requiring 
intermittent intensive management, 10 percent.  38 C.F.R. 
Part 4, § 4.115a.

Diagnostic Code 6260 provides a maximum 10 percent 
disability rating for tinnitus.  38 C.F.R. § 4.87 (2002).  

The Schedule provides a non-compensable rating for 
lumbosacral strain when based on slight subjective 
symptoms only, 10 percent with characteristic pain on 
motion, 20 percent with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position, and 40 percent with severe lumbosacral 
strain manifested by listing of whole spine to opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).  

The Rating Schedule provides a compensable rating for 
limitation of motion of the lumbar spine with the 
assignment of a 10 percent disability when slight, 20 
percent when moderate, or 40 percent when severe.  38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  

The use of terminology such as "moderate" by VA examiners 
or other physicians, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  
All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 
(2002).

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based 
on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  
Any change in a Diagnostic Code by a VA adjudicator must 
be specifically explained.  See Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
VCAA.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's 
duties have been fulfilled.  

First, VA has a duty to notify the appellant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
VCAA, (U.S.C.A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 
29, 2001) (to be codified as amended at 38 C. F. R. § 
3.159 (2002).  The record shows that the appellant was 
notified in the March 1997 and January 1998 rating 
decisions of the decisions on his claims.  He was further 
notified of this information in the April 1998 statement 
of the case and in the July 2002 supplemental statement of 
the case.  The Board concludes that the discussions in the 
March 1997 and January 1998 rating decisions and in the 
statement and supplemental statement of the case, as well 
as the January 2001 Board remand, which were all sent to 
the appellant, informed him of the information and 
evidence needed to substantiate the claims.  The Board 
notes that the January 2001 Board remand informed the 
appellant that if there was evidence in support of his 
claims, he needed to submit the evidence. In addition, by 
letter dated in April 2002, he was advised of the evidence 
he needed to submit to substantiate his claims, VA's duty 
to notify him about his claims, VA's duty to assist in 
obtaining evidence for his claims, what the evidence must 
show to substantiate his claims, what information or 
evidence was needed from him, what he could do to help 
with his claims, and what VA had done to help with his 
claims.  Additionally, by letter dated in October 2002, 
the appellant was advised of the procedures by which to 
submit additional evidence.  These actions satisfied VA's 
notification requirements. See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  VCAA, 
(U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159 (2001)).  The 
appellant has not identified any available unobtained 
evidence that might aid his claim.  The Board notes that 
the appellant was afforded an opportunity to present 
evidence and argument in support of his claim.  In this 
case, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  38 C.F.R. 
§ 3.159 (2002).  

The Board notes that VA issued regulations to implement 
the VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b), which is effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. 
Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are 
satisfied.  

Analysis

I.  Service Connection

Initially, the Board notes that the appellant did not 
engage in combat with the enemy.  Therefore, the 
provisions of 38 U.S.C.A. § 1154 (West 1991) are not 
applicable.

Hearing loss disability

In order to establish service connection, the evidence 
must show that the appellant has a current disability 
related by competent evidence to service.  Service medical 
records show hearing loss at various times during service.  
The Board notes that in April 1990, pure tone threshold at 
4,000 Hertz was 40.  However, at separation in February 
1996, pure tone threshold at 4,000 was 35.  The August 
1997 VA examiner specifically stated that hearing in both 
ears was normal.  Absent a current disability, service 
connection is not warranted. 

Based on the lack of competent evidence of a current 
hearing loss disability, the Board concludes that any 
inservice hearing loss was acute, resolved and did not 
result in chronic disability.  A service-connection claim 
must be accompanied by evidence which establishes that the 
claimant currently has the claimed disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The 
most probative evidence consists of the separation 
examination and the 1997 VA examination disclosing that 
the veteran does not have hearing loss disability.  The 
preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  

Residuals of a right ankle injury

As noted above, in order to establish service connection, 
the evidence must show that the appellant has a current 
disability related by competent evidence to service.  In 
this case, there is no competent evidence of a current 
disability warranting service connection.  On VA 
examination in August 1997, the examiner specifically 
stated that the examination of the right ankle was 
negative.  While slight tenderness over the lateral side 
of the right ankle, no underlying disease or injury was 
shown.  Absent competent evidence of disease or injury 
productive of disability, service connection is not 
warranted.  See Sanchez-Benitez v. West, 259 F.3d 1356 
(Fed. Cir. 2001).  At this time, there is no diagnosis 
involving the right ankle identified as disease or injury.  
In such circumstances, tenderness alone (as with pain) is 
not a compensable disability.  

As noted above, insofar as the evidence does not show that 
the appellant currently has residuals of a right ankle 
injury, we need not address whether there is competent 
evidence relating such to service.  The preponderance of 
the evidence is against the claim and there is no doubt to 
be resolved.  

Residuals of a right wrist sprain

As noted above, in order to establish service connection, 
the evidence must show that the appellant has a current 
disability related by competent evidence to service.  In 
this case, there is no competent evidence of a current 
disability.  On VA examination in August 1997, the 
examiner specifically stated that the right wrist sprain 
had resolved.  Absent a current disability, service 
connection is not warranted.  As noted above, insofar as 
the evidence shows that the appellant does not currently 
have residuals of a right wrist sprain, we need not 
address whether there is competent evidence relating such 
to service.  The preponderance of the evidence is against 
the claim and there is no doubt to be resolved.  

II.  Evaluation

Initially, the Board notes that the appellant is appealing 
the original assignment of disability evaluations 
following awards of service connection.  In such cases, 
the entire period is to be considered to ensure that 
consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  Accordingly, the issues are 
whether a rating in excess of 10 percent is warranted for 
tinnitus at any time during the appeal period, and whether 
a rating in excess of 0 percent is warranted for left knee 
chondromalacia, otitis media, right testicle cyst, and 
lumbosacral strain, at any time during the appeal period.  
We conclude that the disorders have not significantly 
changed and that uniform ratings are warranted for the 
aforementioned service-connected disabilities.  

Tinnitus

The evidence does not show that an evaluation in excess of 
10 percent is warranted at any time during the appeal 
period.  Diagnostic Code 6260 provides a maximum 10 
percent disability rating for tinnitus.  38 C.F.R. § 4.87 
(2002).  The Board finds no other provision upon which to 
assign a higher rating.  Because the appellant has been 
awarded the maximum schedular rating available for 
tinnitus, the Board finds that consideration of the Rating 
Schedule does not provide any basis for the award of a 
higher rating.

Left knee chondromalacia

The appellant's left knee chondromalacia is currently 
evaluated as 0 percent disabling under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5020.  In essence, he 
contends that left knee chondromalacia warrants a higher 
evaluation and that he has functional loss due to pain.  
He stated that jogging and exercising, exacerbated left 
knee pain.  

A 10 percent evaluation is warranted.  The appellant has 
residuals of a healed injury.  He has reported pain and 
there was pain on duck waddling maneuver and crepitus on 
motion.  Based on the provisions of 38 C.F.R. § 4.59, at 
least the minimum compensable evaluation is warranted.  
See also Hicks v. Brown, 8 Vet. App. 417 (1995)

The preponderance of the evidence is against an evaluation 
in excess of 10 percent.  There is full range of motion in 
the left knee.  The Board has specifically considered the 
guidance of DeLuca, 8 Vet. App. at 202; 38 C.F.R. §§ 4.40 
and 4.45 in making its determination.  He was noted to 
have full range of motion, flexing to 140 degrees and 
extending to 0 degrees.  The competent evidence shows that 
his left knee is not functionally limited beyond that 
contemplated by the 10 percent evaluation.  

In order to warrant an evaluation in excess of 10 percent, 
there must be actual limitation of flexion to 30 degrees 
or the functional equivalent of limitation of flexion to 
30 degrees due to such factors as pain, weakened movement, 
excess fatigability, or incoordination.  Neither the 
inservice or post service records have demonstrated any 
significant functional limitation.  The veteran reported 
that he had pain with certain activities and we accept his 
statements.  However, he has not reported that he is 
prohibited from engaging in activity.  He retained an 
excellent range of motion with pain only on duck walking.  
Such evidence reflects that he retains excellent 
functional use with limitation only at the extreme of 
motion (duck walking).  

To the extent that the appellant asserts that he has 
subluxation or instability, he is competent to report his 
symptoms.  However, he is not a medical professional and 
his statements do not constitute competent medical 
evidence.  Generally, lay persons are not competent to 
offer evidence that requires medical knowledge.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The August 
1997 VA examiner specifically stated that there was no 
ligamentous laxity and no lateral collateral ligamentous 
laxity.  The Board finds the opinion of the VA examiner to 
be more probative than the appellant's statements made for 
the purpose of monetary benefits.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In this case, the Board finds no other provision 
upon which to assign a higher rating. The preponderance of 
the evidence is against an evaluation in excess of 10 
percent and there is no doubt to be resolved.

Serous otitis media

The evidence establishes that an evaluation in excess of 0 
percent is not warranted.  Hearing in both ears was normal 
on VA examination in August 1997.  The examiner stated 
that ear examination was normal.  Consequently, the 
preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  An evaluation in excess 
of 0 percent for serous otitis media is not warranted at 
any time during the appeal period. The preponderance of 
the evidence is against the claim and there is no doubt to 
be resolved.

Right testicle cyst

The appellant's right testicle cyst is currently evaluated 
as 0 percent disabling under 38 C.F.R. § 4.115b, 
Diagnostic Code 7529.  The appellant claims that a higher 
evaluation is warranted because of pain in the right 
testicle.  

Pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7529, 
benign neoplasms of the genitourinary system are to be 
rated as voiding or renal dysfunction, whichever is 
predomination.  In this case, there is evidence of 
neither.  Specifically, the August 1997 VA examiner 
repeated a normal voiding pattern, no pyuria, no pain with 
voiding and that he did not require any incontinent 
devices or appliances.  There is no evidence of renal 
dysfunction.  

In addition, the August 1997 VA examination report shows 
that the right testicle was normal.  The Board notes that 
while the impression was left epididymal mass, reference 
to the left testicle was an inadvertent error.  Based on 
the findings contained in the report of examination, to 
include the finding that his testicles were "without 
masses on the left," the impression clearly pertained to 
the right testicle.  As noted above, the appellant is 
competent to report his symptoms.  However, the VA 
examiner concluded the right testicle was normal, except 
for mass, which was noted to be stable.  The Board 
concludes that the observation of a skilled, neutral 
professional is more probative of the degree of impairment 
than the appellant's lay statements.  The Board notes the 
right testicle mass is not a skin disorder.  Even assuming 
arguendo, that it were to be rated as analogous to a 
tender and painful scar under prior rating criteria of 
38 C.F.R. § 7804, and accepting the appellant's statements 
as true, experiencing pain once every three to four months 
does not equate to a tender and painful scar or just a 
painful scar.  His manifestations occur so infrequently 
that they did not rise to a compensable disability.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, an 
evaluation in excess of 0 percent for a right testicle 
cyst is not warranted at any time during the appeal 
period.  

Lumbosacral strain

The appellant's lumbosacral strain is currently evaluated 
as 0 percent disabling under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  In essence, he contends 
that lumbosacral strain warrants a higher evaluation and 
that he has additional functional loss due to pain.  He 
stated that certain activities, such as walking and 
driving, exacerbate low back pain.  

A 10 percent evaluation is warranted.  The appellant has 
residuals of a healed injury.  He has reported pain and 
there is tenderness in the lumbar area.  Based on the 
provisions of 38 C.F.R. § 4.59, at least the minimum 
compensable evaluation is warranted.  We also find that 
the appellant's statements are consistent with the 
objective findings and further support the 10 percent 
evaluation and no more.

The preponderance of the evidence is against an evaluation 
in excess of 10 percent.  There is full range of motion in 
the lumbar spine and no muscle spasm.  The Board has 
specifically considered the guidance of DeLuca, 8 Vet. 
App. at 202; 38 C.F.R. §§ 4.40 and 4.45 in making its 
determination.  Some tenderness of the lumbar spine was 
noted.  However pain has not been shown to limit motion, 
in fact the examiner specifically stated that he had full 
range of motion, from 0 to 140 degrees.  Competent 
evidence of less movement that normal; more movement than 
normal; weakened movement; excess fatigability; or 
incoordination has not been presented.  There is evidence 
that his gait is entirely normal.  38 C.F.R. §§ 4.40 and 
4.45, DeLuca, 8 Vet. App. at 202.  The preponderance of 
the evidence is against the claim and there is no doubt to 
be resolved.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In this case, the Board finds no other provision 
upon which to assign a higher rating.  

III.  Other considerations

In addition, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2002) is in order.  The evidence failed to 
show that the appellant's tinnitus, left knee 
chondromalacia, serous otitis media, cyst of the right 
testicle, or lumbosacral strain has in the past caused 
marked interference with his employment, or that such has 
in the past or now requires frequent periods of 
hospitalization rendering impractical the use of the 
regular schedular standards.  Id.  The Board notes that 
while the appellant stated that he had to reduce his part-
time work hours during the winter such does not rise to 
the level of marked interference.  The evidence shows that 
the appellant is employed as a salesman.  


ORDER

Service connection for a hearing loss disability is 
denied.  

Service connection for residuals of a right wrist sprain 
is denied.  

Service connection for residuals of a right ankle injury 
is denied.  

An evaluation in excess of 10 percent for tinnitus is 
denied.  

A 10 percent evaluation for left knee chondromalacia is 
granted, subject to the controlling regulations applicable 
to the payment of monetary benefits.  

An evaluation in excess of 0 percent for serous otitis 
media is denied.  

An evaluation in excess of 0 percent for a cyst on the 
right testicle is denied.  

A 10 percent evaluation for lumbosacral strain is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

